              Case 13-11482-KJC          Doc 5095      Filed 10/24/18     Page 1 of 2



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE

In re:                                         :       Chapter 11
                                               :
EXIDE TECHNOLOGIES,                            :       Case No. 13-11482 (KJC)
                                               :
               Debtor.                         :

                         NOTICE OF SUBSTITUTION OF COUNSEL

         PLEASE TAKE NOTICE that undersigned counsel, with the address and contact

information listed below, should be substituted for Mark S. Kenney, Esq. as counsel of record for

the United States Trustee for Region 3 in the above-captioned case, and should be added to all

service lists, including the Court’s electronic notification list, in the above-captioned case:

                               Linda J. Casey, Esq.
                               Office of the United States Trustee
                               J. Caleb Boggs Federal Building
                               844 King Street, Suite 2207, Lockbox 35
                               Wilmington, DE 19801
                               Telephone: (302) 573-6491
                               Email: Linda.Casey@usdoj.gov

                                               Respectfully submitted,

                                               ANDREW R. VARA
                                               ACTING UNITED STATES TRUSTEE
                                               Region 3



Dated: October 24, 2018                  BY: /s/ Linda Casey
                                             Linda J. Casey, Esq.
                                             Trial Attorney
                                             Office of the United States Trustee
                                             J. Caleb Boggs Federal Building
                                             844 King Street, Suite 2207, Lockbox 35
                                             Wilmington, DE 19801
                                             (302) 573-6491
                                             (302) 573-6497 (Fax)
                                             Linda.Casey@usdoj.gov
Case 13-11482-KJC   Doc 5095   Filed 10/24/18   Page 2 of 2




                          2
